Citation Nr: 0908410	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-15 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 until July 
1986.  The Veteran also had service with the Army National 
Guard of the Virgin Islands, Army National Guard of Kansas 
and the Army National Guard of Florida.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that additional 
development is necessary.  

The Veteran contends he injured his neck during annual 
training for the Army National Guard of Florida in 2001.  
While the record contains some service treatment records from 
the Florida National Guard which were submitted by the 
Veteran, it does not appear that all of the Veteran's 
National Guard medical and personnel records have been 
obtained.  In other words, the Veteran's complete periods of 
active duty, active duty for training, and inactive duty for 
training with the Florida National Guard has not been 
verified.  

The law provides that active military service is active duty; 
any period of active duty for training (ACDUTRA) during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty is active service. Active 
service also includes a period of inactive duty training 
during which the Veteran was disabled from an injury incurred 
in the line of duty during such training; however service 
connection is granted only for injuries, not diseases, 
incurred during inactive duty training. 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, 
ACDUTRA includes full- time duty performed by a member of the 
National Guard of any State under section 316, 502, 503, 504, 
or 505 of title 32, or the prior corresponding provisions of 
law. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6.  Inactive duty 
for training (INACDUTRA) includes duty (other than full-time 
duty) performed by a member of the National Guard of any 
State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law. 38 C.F.R. § 3.6(d)(4).  
Indeed, the Board points out that in accordance with 
38 C.F.R. § 3.7(m), members of the National Guard are 
included in the Reserves.  As such, contrary to the 
determination made by the RO in its rating actions, there is 
no distinction between members of the National Guard and the 
Reserves with respect to participation in activities 
performed while assigned to ACDUTRA or INACDUTRA. 

Therefore, in order to fully and fairly consider the 
Veteran's appeal, VA should attempt to obtain Veteran's 
National Guard records to ascertain whether the Veteran may 
have been serving on active duty; active duty for training; 
or inactive duty for training at the time of the incurrence 
of the claimed disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall take appropriate 
steps to secure all National Guard service 
medical records for the Veteran through 
official channels or from any other 
appropriate source, including the Office 
of the Adjutant General of Florida.  These 
records should be associated with the 
claims file.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts made 
and a formal finding of unavailability 
should be associated with the claims file.

2.  The RO/AMC shall take appropriate 
steps to secure all of the Veteran's 
National Guard personnel records through 
official channels, including a breakdown 
of all periods of  ACDUTRA and INACDUTRA, 
from the Official Military Personnel File 
(OMPF), Office of the Adjutant General of 
Florida, or from any other appropriate 
source.  These records should be 
associated with the claims file.  If there 
are no records, documentation used in 
making that determination should be set 
forth in the claims file.

3.  The RO/AMC shall take such additional 
development action as it deems proper with 
respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

